Name: Commission Regulation (EEC) No 3173/83 of 8 November 1983 amending quantitative limits fixed for imports of certain textile products originating in Czechoslovakia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 310/ 16 Official Journal of the European Communities 1 . 11 . 83 COMMISSION REGULATION (EEC) No 31 73/83 of 8 November 1983 amending quantitative limits fixed for imports of certain textile products originating in Czechoslovakia Whereas, under Article 9 (2) of Regulation (EEC) No 3589/82, quantitative limits may be increased where it appears that additional imports are required ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 31 December 1982 on common rules for imports of certain textile products originating in third countries ('), and in particular Articles 7 and 9 (2) thereof, Whereas, by Regulation (EEC) No 3589/82 quantita ­ tive limits agreed with third countries are shared between the Member States for 1983 ; Whereas, in the bilateral agreements, the Community has given undertakings to the supplier countries to adjust the allocation of limits among Member States in such a way as to ensure optimum utilization and to establish efficient and speedy procedures for adjusting the allocations ; Whereas Czechoslovakia has asked that the allocation of Community quantitative limits among the Member States be adjusted in order to take account of the trend of trade flows, and to enable suppliers to utilize agreed Community limits more fully ; Article 1 The quantitative limits for textile products originating in Czechoslovakia, as fixed in Annex IV to Regulation (EEC) No 3589/82, are hereby amended for 1983 as laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 November 1983 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 374, 31 . 12. 1982, p 106 . No L 310/ 1711 . 11 . 83 Official Journal of the European Communities ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1983 2 55.09 55.09-03, 04, 05, 06, 07, 08 , 09 , 10 , 11 , 12, 13 , 14, 15 , 16, 17, 19 , 21 , 29, 32, 34, 35, 37, 38 , 39, 41 , 49, 51 , 52, 53, 54, 55, 56, 57, 59, 61 , 63 , 64, 65, 66, 67, 68, 69 , 70, 71 , 73 , 75, 76, 77, 78, 79, 80 , 81 , 82, 83 , 84, 85, 87, 88 , 89, 90, 91 , 92, 93, 98 , 99 Other woven fabrics of cotton : Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics Czechoslovakia I DK Tonnes 330 970 3 56.07 A 56.07-01 , 04, 05, 07, 08 , 10, 12, 15, 19 , 20 , 22, 25, 29 , 30 , 31 , 35, 38, 39 , 40, 41 , 43 , 45, 46, 47 , 49 Woven fabrics of man-made fibres (discontinuous or waste) : A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics Czechoslovakia D IRL Tonnes 1 100 27 8 61.03 A 61.03-11 , 15 , 19 Men's and boys' under garments, in ­ cluding collars, shirt fronts and cuffs : Men's and boys' shirts , woven, of wool, of cotton or of man-made textile fibres Czechoslovakia D UK DK GR 1 000 pieces 455 23 7 0 12 60.03 A B I II b) C D 60.03.-11 , 19 , 20 , 27 , 30, 90 Stockings, under stockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, not elastic or rubberized : Other than women's stockings of synthetic textile fibres Czechoslovakia I DK 1 000 pairs 90 599 15 B 61.02 B II e) 1 aa) bb) cc) 2 aa) bb) cc) 61.02-31 , 32, 33 , 35, 36, 37, 39, 40 Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' woven overcoats, raincoats and other coats, cloaks and capes, jackets and blazers , other than garments of category 15 A, of wool , of cotton or of man-made textile fibres Czechoslovakia I UK GR 1 000 pieces 27 72 0 No L 310/ 18 Official Journal of the European Communities 11 . 11 . 83 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1983 18 61.03 B C 61.03-51 , 55, 59 , 81 , 85, 89 Men's and boys' under garments, including collars, shirt fronts and cuffs : Men's and boys' woven under garments other than shirts, of wool , of cotton or of man-made textile fibres Czechoslovakia D IRL DK Tonnes 146 1 0 19 61.05 A B I III 61.05-20 61.05-30, 99 Handkerchiefs : A. Of woven cotton fabric, of a value of more than 15 ECU/kg net weight B. Other : Handkerchiefs of woven fabric , of a value of not more than 15 ECU/kg net weight Czechoslovakia D F BNL 1 000 pieces 5 890 365 3 (&gt;60 24 60.04 B IV b) 1 bb) 2 aa) bb) d) 1 bb) 2 aa) bb) 60.04-47, 73 60.04-51 , 53 , 81 , 83 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys' pyjamas, knitted or crocheted, of cotton or of synthetic textile fibres Women's, girls ' and infants' (other than babies ') knitted or crocheted pyjamas and night dresses, of cotton or synthetic fibres Czechoslovakia UK DK 1 000 pieces 70 45 26 60.05 A II b) 4 cc) 1 1 22 33 44 61.02 B II e) 4 bb) cc) dd) ee) 60.05-45, 46, 47, 48 61.02-48 , 52, 53 , 54 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' (other than babies ') woven and knitted or crocheted dresses, of wool , of cotton or of man-made textile fibres Czechoslovakia I GR 1 000 pieces 23 0 31 61.09 D 61.09-50 Corsets, corset-belts, suspender-belts, brassieres, braces, suspenders, garters and the like (including such articles of knitted or crocheted fabric), whether or not elastic : Brassieres, woven , knitted or crocheted Czechoslovakia D UK IRL DK 1 000 pieces 355 69 0 0 11 . 11 . 83 Official Journal of the European Communities No L 310/ 19 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1983 32 a) ex 58.04 58.04-63 Woven pile fabrics of cotton corduroy Czechoslovakia D IRL Tonnes 265 95 36 51.04 Bill 51.04-55, 56 , 58, 62, 64, 66, 72, 74, 76, 81 , 89 , 93, 94, 97, 98 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of regenerated textile fibres : Woven fabrics of regenerated textile fibres (continuous) other than those for tyres and those containing elastomeric yarn Czechoslovakia D F BNL UK Tonnes 356 60 75 59 73 60.05 A II b) 3 60.05-16, 17, 19 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Track suits of knitted or crocheted fabric, not elastic or rubberized, of wool, of cotton or of man-made textile fibres Czechoslovakia D GR 1 000 pieces 210 3 76 61.01 B I 61.02 B II a) 61.01-13, 15, 17, 19 61.02-12, 14 Men's and boys' outer garments Women's, girls' and infants' outer garments : B. Other : Men's and boys' woven industrial and occupational clothing ; women's, girls' and infants' woven aprons, smock-overalls and other industrial and occupational clothing (whether or not also suitable for domestic use), of wool, of cotton or of man-made textile fibres Czechoslovakia D GR Tonnes 325 0 117 54.05 54.05-21 , 25, 31 , 35 , 38 , 51 , 55, 61 , 68 Woven fabrics of flax or of ramie Czechoslovakia D F I DK EEC Tonnes 198 92 283 161 1 729